Cite as 2015 Ark. App. 528

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-15-466


O.M.                                              Opinion Delivered   September 30, 2015
                               APPELLANT
                                                  APPEAL FROM THE PULASKI
                                                  COUNTY CIRCUIT COURT,
V.                                                EIGHTH DIVISION
                                                  [NO. 60JV2014-11]

ARKANSAS DEPARTMENT OF                            HONORABLE WILEY A. BRANTON,
HUMAN SERVICES AND MINOR                          JR., JUDGE
CHILD
                    APPELLEES                     AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                           PHILLIP T. WHITEAKER, Judge

       O.M. appeals a Pulaski County Circuit Court order terminating her parental rights to

her son D.M. (d/o/b 01/26/2013).1 O.M.’s attorney has filed a motion to be relieved from

representation and a no-merit brief pursuant to Linker-Flores v. Arkansas Department of Human

Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Rule 6-9(i) of the Rules of the Arkansas

Supreme Court and Court of Appeals. O.M. was sent a copy of her counsel’s motion and

brief along with a letter informing her of her right to file pro se points for reversal, but the

packet was returned “Attempted-Not Known.” O.M.’s attorney has no additional contact

information for her.



       1
          William May is the putative father of D.M. His rights were also terminated by this
order, but he did not file a notice of appeal from that determination; thus, he is not a party
to this appeal.
                              Cite as 2015 Ark. App. 528

      Having carefully examined the record and the no-merit brief, we conclude that counsel

has complied with the requirements established by the Arkansas Supreme Court for no-merit

appeals in termination cases and that the appeal is wholly without merit. Accordingly, we

affirm by memorandum opinion the termination of O.M.’s parental rights. See In re

Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985); Ark. Sup. Ct. R. 5-2(e)

(2014). Counsel’s motion to withdraw is granted.

      Affirmed; motion to withdraw granted.

      GLADWIN, C.J., and HOOFMAN, J., agree.

      Leah Lanford, Arkansas Public Defender Commission, for appellant.

      No response.




                                            2